
	
		III
		111th CONGRESS
		1st Session
		S. RES. 341
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Cardin (for himself,
			 Mr. Lugar, Mr.
			 Casey, and Mr. Lieberman)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			November 18, 2009
			Reported by Mr. Kerry,
			 without amendment
		
		
			December 4, 2009
			Considered and agreed to
		
		RESOLUTION
		Supporting peace, security, and innocent
		  civilians affected by conflict in Yemen.
	
	
		Whereas the people and Government of Yemen currently face
			 tremendous security challenges, including the presence of a substantial number
			 of al Qaeda militants, a rebellion in the northern part of the country, unrest
			 in southern regions, and piracy in the Gulf of Aden;
		Whereas these security challenges are compounded by a lack
			 of governance throughout portions of the country;
		Whereas this lack of governance creates a de facto safe
			 haven for al Qaeda and militant forces in regions of Yemen;
		Whereas Yemen also faces significant development
			 challenges, reflected in its ranking of 140 out of 182 countries in the United
			 Nations Development Program’s 2009 Human Development Index;
		Whereas Yemen is also confronted with limited and rapidly
			 depleting natural resources, including oil, which accounts for over 75 percent
			 of government revenue, and water, 1/3 of which goes to the
			 cultivation of qat, a narcotic to which a vast number of Yemenis are
			 addicted;
		Whereas government subsidies are contributing to the
			 depletion of Yemen’s scarce resources;
		Whereas the people of Yemen suffer from a lack of certain
			 government services, including a robust education and skills training
			 system;
		Whereas the Department of State’s 2009 International
			 Religious Freedom Report notes that nearly all of the once-sizeable Jewish
			 population in Yemen has emigrated, and, based on fears for the Jewish
			 community’s safety in the country, the United States Government has initiated a
			 special process to refer Yemeni Jews for refugee resettlement in the United
			 States;
		Whereas women in Yemen have faced entrenched
			 discrimination, obstacles in accessing basic education, and gender-based
			 violence in their homes, communities, and workplaces while little is done to
			 enforce or bolster the equality of women;
		Whereas these challenges pose a threat not only to the
			 Republic of Yemen, but to the region and to the national security of the United
			 States;
		Whereas, to the extent that Yemen serves as a base for
			 terrorist operations and recruitment, these threats must be given sufficient
			 consideration in the global strategy of the United States to combat
			 terrorism;
		Whereas this threat has materialized in the past,
			 including the March 18 and September 17, 2008, attacks on the United States
			 Embassy in Sana’a and the October 12, 2000, attack on the U.S.S. Cole while it
			 was anchored in the Port of Aden, as well as numerous other terrorist
			 attacks;
		Whereas the population of Yemen has suffered greatly from
			 conflict and underdevelopment in Yemen;
		Whereas up to 150,000 civilians have fled their homes in
			 northern Yemen since 2004 in response to conflict between Government of Yemen
			 forces and al-Houthi rebel forces; and
		Whereas the people and Government of the United States
			 support peace in Yemen and improved security, economic development, and basic
			 human rights for the people of Yemen: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 innocent civilians in Yemen, especially displaced persons, who have suffered
			 from instability, terrorist operations, and chronic underdevelopment in
			 Yemen;
			(2)recognizes the
			 serious threat instability and terrorism in Yemen pose to the security of the
			 United States, the region, and the population in Yemen;
			(3)calls on the
			 President to give sufficient weight to the situation in Yemen in efforts to
			 prevent terrorist attacks on the United States, United States allies, and
			 Yemeni civilians;
			(4)calls on the
			 President to promote economic and political reforms necessary to advance
			 economic development and good governance in Yemen;
			(5)applauds steps
			 that have been taken by the President and the United Nations High Commissioner
			 for Refugees to assist displaced persons in Yemen;
			(6)urges the
			 Government of Yemen and rebel forces to immediately halt hostilities, allow
			 medical and humanitarian aid to reach civilians displaced by conflict, and
			 create an environment that will enable a return to normal life for those
			 displaced by the conflict; and
			(7)calls on the
			 President and international community to use all appropriate measures to assist
			 the people of Yemen to prevent Yemen from becoming a failed state.
			
